Citation Nr: 0714989	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served from November 1941 to September 1942 and 
from June 1945 to March 1946.  He was in guerrilla status 
from October 1942 to June 1945, and was a prisoner of war 
(POW) from April 10, 1942, to September 24, 1942.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2005, the veteran testified before the undersigned 
at a videoconference hearing from the RO in Honolulu.  The 
Board remanded this case in March 2006 for further 
evidentiary development.  In December 2006, a supplemental 
statement of the case (SSOC) was issued which readjudicated 
the veteran's claims.

The Board notes that the veteran had submitted a timely 
substantive appeal, on VA Form 9, as to the issues noted on 
the first page of this decision.  However, he did not refer 
to the issue of entitlement to an increased evaluation for 
his service-connected hemorrhoid condition.  Therefore, that 
issue is not currently before the Board for appellate 
consideration.  However, during his February 2005 hearing 
testimony, he appeared to raise the claim again.  As a 
consequence, the Board hereby again refers the issue of 
entitlement to an increased evaluation for hemorrhoids to the 
RO for appropriate action.




FINDINGS OF FACT

1.  On VA audiological examination in September 2006, the 
average pure tone decibel (dB) loss was 59 dB in the right 
ear and 58 dB in the left ear, with a speech discrimination 
score of 68 percent on the right and 64 percent on the left.

2.  The veteran's right lower extremity peripheral neuropathy 
is currently manifested by no clear-cut indications of the 
disorder.

3.  The veteran's left lower extremity peripheral neuropathy 
is currently manifested by no clear-cut indications of the 
disorder.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5013A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 
6100 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5013A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, DC 8521 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5013A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, DC 8521 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In September 2001 and August 2006 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claims.



The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
July 2004 SOC and December 2006 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In the August 2006 
VCAA letter and the SSOC mailed in July 2006, the veteran was 
provided with the provisions of the Dingess case.





II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Under the VA Schedule for Rating Disabilities, evaluations 
for bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85, Part 4, DCs 6100-6110 (2006).  To 
evaluate the degree of disability from the service-connected 
bilateral defective hearing, the rating schedule provides 11 
numeric designations from Level I for essentially normal 
acuity through XI for profound deafness.

Pursuant to DC 8521, mild incomplete paralysis of the 
external popliteal nerve (common peroneal) warrants the 
assignment of a 10 percent disability evaluation.  A 20 
percent evaluation requires moderate incomplete paralysis and 
a 30 percent evaluation requires severe incomplete paralysis.  
A 40 percent evaluation requires complete paralysis, with 
foot drop and slight droop of the first phalanges of all 
toes; inability to dorsiflex the foot, inability to extend 
phalanges of the toes, loss of abduction of the foot, 
additional weakness, anesthesia that covers the entire dorsum 
of the foot and toes.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

A.  Bilateral hearing loss

On the authorized audiological evaluation of the veteran in 
March 2001, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
5050

LEFT
35
45
50
55
50

The average dB loss on the right was 48 and 49 on the left.  
The examiner was unable to assess speech recognition because 
of the veteran's linguistic background.

On the authorized audiological evaluation in April 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
45
50
45
LEFT

50
50
50
45

The average dB loss on the right was 48 and 49 on the left.

On the authorized audiological evaluation in June 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
55
55
55
LEFT

55
55
55
55

The average dB loss was 55 bilaterally.  The examiner was 
unable to assess speech recognition because of multiple 
articulation errors.

The veteran was reexamined by VA in November 2002.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
60
55
55
LEFT

55
55
50
55

The average dB loss on the right was 58 and 54 on the left.  
The examiner was unable to assess speech recognition because 
of his linguistic background, including multiple articulation 
errors.

In November 2002, a private physician noted that the 
veteran's puretone average dB loss was 61 on the left and 63 
on the right.  His speech recognition score was 40 percent on 
the left and 32 percent on the right.  In August 2004, his 
average puretone dB loss was 65 on the right and 58 on the 
left.  His speech recognition was not above 20 dB.

The veteran was afforded another VA examination in September 
2006.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
50
55
60
LEFT
50
60
55
55
60

The average dB loss on the right was 59 and 58 on the left.  
Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 in the left ear.

According to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment in the right ear is a Level 
V and a Level VI on the left.  According to Table VII of 
38 C.F.R. § 4.85, these Levels do not warrant the assignment 
of a 40 percent disability evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Based 
upon the evidence of record, it is therefore concluded that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his bilateral hearing 
loss.

B.  Bilateral lower extremity peripheral neuropathy

The relevant evidence of record includes a November 2001 VA 
examination of the veteran.  He complained of pain over the 
past 10 years.  He said his legs would feel tired and weak 
after walking 50 yards.  The objective evaluation found no 
evidence of paresthesias, dyesthesias, or other sensory 
abnormalities.  There was no effect upon his daily 
activities.  The examination noted that his gait was normal.  
There was no tenderness of the buttocks, and there was no 
sensory or motor loss in the lower extremities.  There was no 
evidence of muscle wasting.  The diagnosis was peripheral 
neuropathy of both legs.

A November 2002 VA examination of the veteran noted his 
complaints of pain in the legs since 1994, associated with 
cramps, tingling, and numbness.  There was no effect on his 
daily activities.  There was subjective hypesthesia to both 
legs, with no evidence of weakness.  The assessment was 
bilateral peripheral neuropathy.

The veteran was re-examined by VA in September 2006.  The 
examiner noted that the claims file had been reviewed.  The 
CT scans of the veteran's low back had shown minimal findings 
and nothing that would lead to neuropathic problems of any 
severity.  He had never had any treatment for peripheral 
neuropathy.  He pointed to his joints as being the areas that 
were painful.  He also referred to tightness and stiffness of 
the low back.  The examination did not reveal any neuropathic 
tendencies in the leg and no clear-cut radiculopathic 
tendencies.  He walked without any gait difficulties; in 
fact, it was noted that his gait was pretty reasonable for 
his age.  The examiner could not find any sensory or motor 
disturbances, atrophy, or fasciculations.  His back displayed 
fairly good range of motion.  The back was not tender; there 
was not enough wrong on the examination to indicate that he 
had severe radiculopathy.  His peripheral pulses were 
symmetric in timing and amplitude.  Neurologically, he was 
relatively unremarkable.  The impression was no clear-cut 
indications of peripheral neuropathy.  

After a careful of the evidence of record, the Board finds 
that entitlement to increased evaluations for peripheral 
neuropathy of the lower extremities has not been established.  
The objective evidence of record does not indicate that the 
veteran experiences moderate incomplete paralysis of the 
external popliteal nerves; in fact, the evidence of record 
does not indicate any objective indications of sensory or 
motor abnormalities of the lower extremities.  Certainly, 
there is no objective indication of a moderate degree of 
incomplete paralysis.  Therefore, the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for peripheral neuropathy of the lower 
extremities.  


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling, is denied.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


